                        Case 3:21-cv-05634-VC Document 7 Filed 07/23/21 Page 1 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                        California

DONALD RAMSEY, Individually and on Behalf of All                            )
         Others Similarly Situated,
                                                                            )
                                                                            )
                                                                            )
                            Plaintiff(s)                                    )
                                                                            )
                                v.                                                          Civil Action No. 3:21-cv-5634-VC
                                                                            )
             COINBASE GLOBAL, INC., et al.
                                                                            )
                                                                            )
                                                                            )
                                                                            )
                           Defendant(s)                                     )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) See attached Schedule A.




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John T. Jasnoch
                                           SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                           600 W. Broadway, Suite 3300
                                           San Diego, CA 92101




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              ATE
                                                                                 S DISTR
                                                                                        IC
                                                                                                         CLERK OF COURT
                                                                            ST            T
                                                                        D
                                                                                                          Susan Y. Soong
                                                                                                  CO
                                                                   E
                                                                 IT




                                                                                                    UR
                                                               UN




                                                                                                      T




                 7/23/2021
                                                               N O RT




                                                                                                       NI A




Date:
                                                                                                   OR
                                                                 HE




                                                                                                  IF




                                                                        N
                                                                                                  AL             Signature of Clerk or Deputy Clerk
                                                                        R




                                                                            DI
                                                                                 S T RI T O F C
                                                                                       C
                         Case 3:21-cv-05634-VC Document 7 Filed 07/23/21 Page 2 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:21-cv-5634

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
          Case 3:21-cv-05634-VC Document 7 Filed 07/23/21 Page 3 of 4




DONALD RAMSEY v. COINBASE GLOBAL, INC., et al.

                            SCHEDULE A TO SUMMONS

COINBASE GLOBAL, INC.
c/o CT Corporation System
330 N. Brand Blvd.
Glendale, CA 91203

BRIAN ARMSTRONG
c/o CT Corporation System
330 N. Brand Blvd.
Glendale, CA 91203

ALESIA J. HAAS
c/o CT Corporation System
330 N. Brand Blvd.
Glendale, CA 91203

JENNIFER N. JONES
c/o CT Corporation System
330 N. Brand Blvd.
Glendale, CA 91203

SUROJIT CHATTERJEE
c/o CT Corporation System
330 N. Brand Blvd.
Glendale, CA 91203

PAUL GREWAL
c/o CT Corporation System
330 N. Brand Blvd.
Glendale, CA 91203

MARC L. ANDREESSEN
164 Elena Ave.
Atherton, CA 94027

FREDERICK ERNEST EHRSAM III
1263 Ba St.
San Francisco, CA 94123

KATHRYN HAUN
2604 Pacific Ave.
San Francisco, CA 94115
           Case 3:21-cv-05634-VC Document 7 Filed 07/23/21 Page 4 of 4




KELLY KRAMER
17115 Phillips Ave.
Los Gatos, CA 95030

GOKUL RAJARAM
22106 Linda Vista Pl.
Cupertino, CA 95014

FRED WILSON
397 W 12th St., Apt. 1
New York, NY 10014

AH CAPITAL MANAGEMENT LLC
c/o CT Corporation System
330 N Brand Blvd.
Glendale, CA 91203
PARADIGM FUND LP
c/o Paradigm Operations LP
548 Market Street
San Francisco, CA 94104

RIBBIT MANAGEMENT COMPANY, LLC
c/o Meyer Malka
364 University Ave.
Palo Alto, CA 94301

TIGER GLOBAL MANAGEMENT, LLC
c/o CSC – Lawyers Incorporating Service
2710 Gateway Oaks Dr., Ste. 150N
Sacramento, CA 95833

UNION SQUARE VENTURES, LLC
c/o Corp Service Co.
251 Little Falls Dr.
Wilmington, DE 19808

VISERION INVESTMENT PTE LTD.
168 Robinson Rd.
#37-01
Capital Tower
Singapore (068912)
